 

Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (“this First Amendment”) is made and
entered into as of August 8, 2019, by and between CBIZ BENEFITS & INSURANCE
SERVICES, INC., a Missouri corporation (the “Borrower”), and THE HUNTINGTON
NATIONAL BANK, a national banking association (the “Lender”).

Recitals:

A.The Borrower and the Lender are parties to that certain Loan Agreement dated
as of August 16, 2018 (the “Loan Agreement”), pursuant to which, inter alia, the
Lender agreed, subject to the terms and conditions thereof, to advance Revolving
Loans (as this and other capitalized terms used herein but not otherwise defined
herein are defined in the Loan Agreement).

B.Principal and all accrued interest under the Revolving Loans are due and
payable in full on August 16, 2019.

C. The Borrower has requested that the Lender agree to extend the Revolving
Availability Termination Date under the Loan Agreement for three hundred
sixty-four (364) days.

D.Subject to the terms and conditions of this First Amendment, the Lender has
agreed to such request.

 

--------------------------------------------------------------------------------

 

Agreements:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the Borrower and the Lender hereby agree as
follows:

1.Amendments to Loan Agreement.  

(a) The defined term “Revolving Availability Termination Date” set forth in
Section 1.01 of the Loan Agreement is hereby amended by deleting the words
“August 16, 2019” and inserting the words “August 6, 2020” in their stead.

 

2.Effective Date; Conditions Precedent.  The modifications to the Loan Agreement
set forth in Paragraph 1, above, shall not be effective unless and until the
date on which the Borrower has satisfied all of the following conditions
precedent (such date of effectiveness being the “First Amendment Effective
Date”):

(A)The Lender shall have received counterparts of this First Amendment executed
by the Borrower.

(B)On the Effective Date and after giving effect to the amendments contained
herein (i) there shall exist no Event of Default, and (ii) the representations
and warranties of the Borrower under the Loan Agreement, as amended by this
First Amendment, shall be true and correct as of the Effective Date, subject
only to variances therefrom acceptable to the Lender.

(C)All legal matters incident to this First Amendment and the consummation of
the transactions contemplated hereby shall be reasonably satisfactory to Squire
Patton Boggs (US) LLP, Cleveland, Ohio, special counsel to the Lender.

2

--------------------------------------------------------------------------------

 

3.Other Loan Documents.  Any reference to the Loan Agreement in any of the Loan
Documents shall, from and after the Effective Date, be deemed to refer to the
Loan Agreement, as modified by this First Amendment.

4.Confirmation of Debt.  The Borrower hereby affirms all of its liabilities and
obligations to the Lender under the Loan Agreement, as modified hereby, and that
such liabilities and obligations are owed to the Lender.  The Borrower further
acknowledges and agrees that as of the date hereof, it has no claims, defenses
or set-off rights against the Lender of any nature whatsoever, whether sounding
in tort, contract or otherwise; and there are no claims, defenses or set-offs to
the enforcement by the Lender of the liabilities and obligations of the Borrower
to the Lender under the Loan Agreement or any of the Loan Documents.

5. Lender’s Expense.  The Borrower agrees to reimburse the Lender promptly for
its costs and expenses incurred in connection with this First Amendment and the
transactions contemplated hereby.

6.No Other Modifications; Same Indebtedness.  Except as expressly provided in
this First Amendment, all of the terms and conditions of the Loan Agreement and
the other Loan Documents remain unchanged and in full force and effect.  The
modifications effected by this First Amendment and by the other instruments
contemplated hereby shall not be deemed to provide for or effect a repayment and
re-advance of any of the Revolving Loans now outstanding, it being the intention
of the Borrower and the Lender hereby that the indebtedness owing under the Loan
Agreement, as amended by this First Amendment, be and hereby is the same
indebtedness as that owing under the Loan Agreement immediately prior to the
effectiveness hereof.

3

--------------------------------------------------------------------------------

 

7.Governing Law; Binding Effect.  This First Amendment shall be governed by and
construed in accordance with the laws of the State of Ohio and shall be binding
upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns.

8.Counterparts.  This First Amendment may be executed in separate counterparts,
each of which shall be deemed to be an original, and all of which together shall
be deemed a fully executed agreement.

[The remainder of this page is intentionally left blank.]

 




4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower and the Lender have hereunto set their hands as
of the date first above written.

 

CBIZ BENEFITS & INSURANCE SERVICES,

INC.

 

 

By:

/s/ Cynthia Sobe

Name:

Cynthia Sobe

Title:

Treasurer

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

By:

/s/ Brian H Gallagher

Name:

Brian H. Gallagher

Title:

Senior Vice President

 

5